DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species of adalimumab in the reply filed on 7/28/21 is acknowledged. Upon further consideration, the restriction requirement is withdrawn. 
All pending claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/28/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 4, 6-8, 10-12, 15, 19-21, 23-24, 28, 30-32, 34-35, 37-38, 41-45, and 47-48 are cancelled. Claims 1-3, 5, 9, 13-14, 16-18, 22, 25-27, 29, 33, 36, 39-40, and 46 are pending. 
Claims 1-3, 5, 9, 13-14, 16-18, 22, 25-27, 29, 33, 36, 39-40, and 46 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 10/11/18 have been considered.  Signed copies are enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
	
Claim Objections
Claim 1 is objected to because of the following informalities:  the terms “TNF” and “CXCL10” include acronyms and/or abbreviations that should be spelled out upon first occurrence.  Appropriate correction is required.

Claims 5, 9, 18, and 27 are objected to because of the following informalities:  the claim references both the singular and plural form of the term “antibody.” The claims should be amended to reference either a single “antibody” or plural “antibodies.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Written Description
Claims 1-3, 5, 9, 13-14, 16-18, 22, 25-27, 29, 33, 36, 39-40, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to predicting a therapeutic response to TNF inhibitor therapy comprising measuring biomarkers including CXCL10 and CXCL13, and/or measuring sCD27. The method requires assaying the biomarker in a sample obtained from a patient diagnosed with rheumatoid arthritis, or obtaining a first and second sample before and after administration of a TNF inhibitor, and comparing the baseline serum level of the biomarker with a reference level or a treatment level for the biomarker. There are at least two separate issues with the description of the claimed invention. First, the claims required “predicting therapeutic response to TNF inhibitor therapy” or “determining a therapeutic response to TNF inhibitor therapy” or “evaluating a therapeutic response to TNF inhibitor therapy.” However, there are no steps presented that would accomplish any type of prediction, determination or evaluation. The claims describe measurement of the biomarker and administration of 
Second, the claim recites several broad genera of compounds that are not adequately described by the disclosure. For example, the claims include “TNF inhibitor” which is defined only by its function. The instant specification defines the genus of “TNF inhibitors” as referring “compositions which when administered to a patient reduce the biological activity of TNF in vivo.” See paragraph [0049] of the published application. While there are exemplary TNF inhibitors presented in dependent claims and in the specification, the genus is not limited to these inhibitors, and could include small molecule, protein, peptide, nucleic acid, antibody or other inhibitors, some of which likely have not been identified yet. Similarly, the term “DMARD” is defined as referring “to "disease-modifying antirheumatic drugs." DMARDS primarily work by blocking inflammation.” See paragraph [0042] of the published application. While there are traditional DMARDs that are described in the specification and literature, the genus is not limited to these compounds, and could also include biological molecules or other small molecules that are defined only by the functions of blocking inflammation and modifying rheumatic disease. A third broadly recited genus are the “biosimilar” compositions. There is no definition in the specification for the term “biosimilar.” The term is generally defined as a biological product that is very similar or almost identical to an original product. The key is that they are not identical, and may include any number of alterations to the structure. Therefore, these molecules encompass variations within the original molecule that are defined only by their structure without identifying the structures that must be maintained to be considered “biosimilar.” Since these genera are not adequately described by the specification, the method is not adequately described, and necessarily cannot meet the requirements for written description under 35 USC 112(a). 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test, such as serum creatinine (see page 1). It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that the measurement of ferritin is used in clinical practice to diagnose iron deficiency, but the test can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). The disclosure fails to resolve the specific methods, the specific thresholds, or the correlation of CXCL10, CXCL13 and/or sCD27 with any therapeutic response.  
Further, Mayeux (NeuroRx. 2004 Apr;1(2):182-8) teaches that while biomarkers provide a dynamic and powerful approach to understanding a spectrum of diseases, variability is a major concern in biomarkers (see abstract).  Biomarkers are subject to critical timing regarding sample collection, storage conditions, and adequate laboratory handling (see Table 2). Further, normal ranges are often difficult to establish, given interindividual variability, tissue localization, reliability of the biomarker measurements, and persistence of the biomarker (see pages 187-188). This would make comparison to establish disease or select treatment highly unpredictable. 
Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). In addition, predicting the success of a treatment for inflammatory disease presents challenges 
	Regarding the genera of inhibitors that are encompassed, the terms “TNF inhibitor,” “biosimilar,” and “DMARD” can encompass proteins, peptides, antibodies, small molecules, nucleic acids and any other possible type of molecule. 
	Regarding the encompassed antibodies, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework 
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008;15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may bind to TNF, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), even when guided by structural data, developing selective structure-activity relationships can be challenging (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, especially TNF, treat disease. 
Regarding nucleic acid based therapeutics, the efficacy of any possible DNA or RNA based therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the 
Regarding the encompassed proteins and peptides, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 9, 13-14, 16-18, 22, 25-27, 29, 33, 36, 39-40, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 16, 25, and 39 require prediction, determination or evaluation of a therapeutic response. However, none of these claims actually set forth a step to categorize responses or levels of 
In claim 3, the phrase “wherein at least one applies,” it is unclear to what “one” the claim is referring. 
Claims 13, 22, 36, and 46 reference the term “biosimilar.” This term is not defined in the specification, and it is unclear to what degree the therapeutic must be similar or possess the same functions in order to be encompassed by the term “biosimilar.” 
Claim 16 references “determining a therapeutic response” but does not recite any steps after administration of the therapeutic. It is unclear how one would determine a response without measuring the biomarker after the administration. 
Claim 25 and 39 recite “evaluating a therapeutic response.” The term “evaluating” is not defined by the specification, and it is unclear if the term references identification of a response, or measurement of the level of the response, or some other outcome. Therefore the scope of the claim is indefinite. 
Claims 25 and 39 recite “a period of time.” Published application paragraph [0014] defines this as “less than 1 month, about 1 month, about 2 months, about 3 months, about 4 months, about 5 months, about 6 months, about 7 months, about 8 months, about 9 months, about 10 months, about 11 months, about 12 months, about 13 months, about 14 months, about 15 months, about 16 months, about 17 months, about 18 months, about 19 months, about 20 months, about 21 months, about 22 months, about 23 months, about 24 months or greater than 24 months, or any intervening ranges.” Therefore, an indefinite “period of time” is encompassed. The claim requires comparison between a first and second biological sample, but there is no requirement for the “period of time” for administration to end, therefore it is unclear how the second biological sample would be collected. Therefore, the scope of the term “a period of time” is indefinite. 
The dependent claims for the claims recited above are also rejected since they do not remedy the deficiencies of the base claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This judicial exception is not integrated into a practical application because the claims do not actually apply the correlation, but merely predict, determine or evaluate a response to a TNF inhibitor. 
Based upon an analysis with respect to the claim as a whole, the claims are determined to be directed to a law of nature/natural principle an abstract idea. The instant claims recite a method of predicting, evaluating or determining therapeutic response to a TNF inhibitor by measuring CXCL10 and CXCL13, and/or measuring sCD27.   The relationship between the recited biomarkers and the therapeutic response to a TNF inhibitor is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular biological state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to predict, determine or evaluate the therapeutic response could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  The claims in this case do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims identifies samples for testing, subjects to be tested, and assays for determining biomarker expression levels. The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. Regarding the assays to detect expression products, the assays claimed are routine in the art for measuring gene expression products. This is acknowledged by the instant specification, which states that "Assaying any of the various biological samples in any of the 
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in light of inference the doctor has drawn using disclosed correlations, since the claims threaten to inhibit development of more refined treatment recommendations that combine the patentee's correlations with later discovered features, and since the correlation step of the claims is set forth in highly general language covering all processes that make use of the correlation. Further, the steps simply refer to a relevant patient population, which is a pre-existing audience; doctors wish to determine whether a particular patient will have a therapeutic response to an administered medication. The claims inform a relevant audience about certain laws of nature; and additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community, and those steps, when viewed as a whole, add nothing significant beyond the sum of the parts taken separately. Even though the laws of nature at issue are narrow laws that may have limited applications, the claim does not amount to significantly more than the natural law itself. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 13, 14, 25, 27, 33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dennis (US 2011/0052488 A1; filed 9/2/10; published 3/3/11).
The instant claims are directed to predicting a therapeutic response to TNF inhibitor therapy comprising measuring biomarkers including CXCL10 and CXCL13. The method requires assaying the biomarker in a sample obtained from a patient diagnosed with rheumatoid arthritis, or obtaining a first and second sample before and after administration of a TNF inhibitor, and comparing the baseline serum level of the biomarker with a reference level or a treatment level for the biomarker. The measurement can be using an antibody assay where the antibody binds to the biomarker. The TNF inhibitor can be adalimumab. 
Dennis teaches a method of predicting a therapeutic response to TNF inhibitor therapy in a patient (para [0021] "a method for predicting whether a subject with RA will respond to a RA therapeutic agent is provided"; [0025] "the RA therapeutic agent is selected from a TNF.alpha. inhibitor") comprising: a) obtaining a biological sample from a patient diagnosed with rheumatoid arthritis (RA) (para [0021] "a subject with RA...the method comprising measuring in a biological sample obtained from the subject"), b) assaying the biological sample to determine a baseline serum level of CXCL10 and CXCL13 for said patient (para [0021] "measuring in a biological sample obtained from the subject the expression of one or more genes of a gene signature, or the expression of one or more proteins encoded by said genes (a protein signature), associated with a molecular subtype of RA...the subtype of RA is L subtype and the one or more genes, or one or more proteins encoded by said genes, are selected from CXCL13...the biological sample is a serum sample"; [0022] "the gene signature or protein signature mentioned above is associated with M subtype and the one or more genes, or one or more proteins encoded by said genes, are selected from one or a combination of genes listed in Table 2 .


Claim(s) 16-18, 39-40, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Souto-Caneiro (Arthritis Res Ther. 2009;11(3):R84. Epub 2009 Jun 5). 
Regarding claim 16, Souto-Carneiro teaches a method of determining a therapeutic response to TNF inhibitor therapy in a patient comprising: a) obtaining a biological sample from a patient diagnosed with rheumatoid arthritis (RA), and b) assaying the biological sample to determine a baseline serum level soluble CD27 (sCD27) for said patient (p. 4, col 2, para 1 "Soluble CD27 ELISA The level of soluble CD27 was determined in serum samples from RA patients in the natural history protocol and healthy controls using the PeliKline Compact human soluble CD27 ELISA kit (CLB, Central Laboratory of the Netherlands Red Cross, Amsterdam, The Netherlands) according to the manufacturer's instructions"); c) comparing said baseline serum level of sCD27 with a reference serum level of sCD27 (p. 
Regarding claim 17, Souto-Carneiro teaches the method of claim 16, wherein said reference serum level of soluble CD27 (sCD27) is generated from a population of individuals diagnosed with rheumatoid arthritis (RA) (p. 4, col 2, para 3-4 "Mean values (with standard deviation) of the CD27+ memory B cell population were compared between the synovium and peripheral blood of 10 RA patients undergoing synovectomy using a paired Student's t-test. Median group values (with standard error of the mean) of the different B cell populations compared pre- and post-treatment in the 23 RA patients").
Regarding claim 18, Souto-Carneiro teaches the method of any of claims 16-17, wherein assaying the biological sample comprises i. contacting the biological sample with anti-CD27 antibodies and ii. detecting binding between said anti-CD27 antibody and sCD27 (p. 4, col 2, para 1 "using the PeliKline Compact human soluble CD27 ELISA kit (CLB, Central Laboratory of the Netheriands Red Cross, Amsterdam, The Netherlands) according to the manufacturer's instructions"; see Pelikine compact human soluble CD27 ELISA kit datasheet p. 1, para 3 'The PeliKine compact human sCD27 ELISA kit is a "sandwich-type" of enzyme immunoassay in which a monoclonal CD27 antibody is coated to polystyrene microtiter wells. Soluble CD27 molecules (sCD27), present in a measured volume of sample or standard are bound by the antibodies on the microtiter plate, and non-bound material is removed by washing. Subsequently, a biotinylated second monoclonal CD27 antibody is added. This antibody binds to the sCD27-antibody complex present in the microtiter well").
Regarding claim 39 and 46, Souto-Carneiro teaches a method of evaluating a therapeutic response to TNF inhibitor therapy in a patient comprising a) obtaining a first biological sample from a patient diagnosed with rheumatoid arthritis (RA) prior to starting a TNF inhibitor therapy, b) assaying 
Regarding claim 40, Souto-Carneiro teaches the method of claim 39, wherein assaying the first biological sample comprises i. contacting the first biological sample with anti-CD27 antibodies and ii. detecting binding between said anti-CD27 antibodies and sCD27 (p. 4, col 2, para 1 "using the PeliKline Compact human soluble CD27 ELISA kit (CLB, Central Laboratory of the Netherlands Red Cross, Amsterdam, The Netherlands) according to the manufacturer's instructions"; see Pelikine compact human soluble CD27 ELISA kit datasheet p. 1, para 3 "A coloured product is formed in proportion to the amount of sCD27 present in the sample or standard...absorbance is measured in a microtiter plate reader. From the absorbance of samples and those of a standard curve, the concentration of sCD27 can be determined").Souto-Carneiro teaches assaying the second biological sample comprises i. contacting the second biological sample with anti-CD27 antibodies and ii. detecting binding between said anti-CD27 antibodies and sCD27 (p. 4, col 2, para 1 "using the PeliKline Compact human soluble CD27 ELISA kit (CLB, Central Laboratory of the Netherlands Red Cross, Amsterdam, The Netherlands) according to the manufacturer's instructions"; see Pelikine compact human soluble CD27 ELISA kit datasheet p. 1, para 3 This antibody binds to the sCD27-antibody complex present in the microtiter well...A coloured product is formed in proportion to the amount of sCD27 present in the sample or standard...absorbance is measured in a microtiter plate reader. From the absorbance of samples and those of a standard curve, the concentration of sCD27 can be determined"). Souto-Carneiro teaches assaying the first biological sample comprises i. contacting the first biological sample with anti-CD27 antibodies, ii. contacting the biological sample with anti-IgG antibodies, and iii. detecting binding between said anti-IgG antibodies with said anti-CD27 antibodies (p. 4, col 2, para 1 "using the PeliKline Compact human soluble CD27 ELISA kit (CLB, Central Laboratory of the Netherlands Red Cross, Amsterdam, The Netherlands) according to the manufacturer’s instructions"; see Pelikine compact human soluble CD27 ELISA kit 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        11/6/21